DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0046197) in view of Tseng et al. (US 5,595,271)


Re Claims 1, 11 and 12; Kim discloses a method for inductive energy transmission from a transmitting coil (transmitting pad) to a receiving coil (receiving pad) which is at a distance from the transmitting coil (transmitting pad), wherein the receiving coil (receiving pad) is arranged in a vehicle (not shown) which is driving on an underlying surface, that the method comprising (Par. 0039)
ascertaining a measured distance (calculate longitudinal/transversal gradient information) between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) in a first method step (A), (Par. 0040, Fig. 1 The controller of the receiving pad may calculate longitudinal/transversal gradient information of the vehicle based on the 
calculating, from the measured distance (calculate longitudinal/transversal gradient information), a minimum air gap (required height) between the transmitting coil and the receiving coil (11) in a second method step (B), (Par. 0041, Fig. 1).
and moving the receiving coil (receiving pad) vertically to change a vertical position of the receiving coil (receiving pad), wherein the moving occurs via at least one of a control actuator system (17) in the vehicle (not shown) in the vehicle (not shown), wherein the moving occurs such that a resultant distance between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) corresponds to the minimum air gap (required height) in a third method step (C).(Par. 0042-45, Fig. 1).
Kim does not disclose moving the receiving coil (receiving pad) vertically to change a vertical position of the receiving coil (receiving pad) while the vehicle is driving.
However Tseng discloses moving the receiving coil (110) vertically to change a vertical position of the receiving coil (110) while the vehicle is driving. (Col. 4 line 55-57 – Col 5 line 1-13).
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have control the coil while driving in order to provide an effective approach of charging the battery and also saving time by presetting the appropriate height of the receiver relative to the transmitter to expedite the charging process. 


Re Claim 2; Kim discloses where in the vehicle has at least one sensor (a yaw rate sensor, a gyro sensor, and a tire pressure sensor), wherein the measured distance is ascertained by the means of the sensor (Par. 0039-0040)

Re Claims 4, 8, 13; claim 1 provides an option of selecting between a control actuator system and actively controlled damping system. The examiner selected the option of a control actuator system and thus the limitation regarding the unselected option has been ignored. 

Re Claim 5; Kim discloses the receiving coil is positioned by the mean of the control actuator system (Controller) which is arranged in the vehicle (Par. 0043, controlling the height of the receivers indicates that the controller is positioned by the pad. Furthermore the phrase positioned by does not provide a specific distance between the control actuator system and the receiving pad. Furthermore, Par 0033 describes the controller as being a hardware device that includes a memory and a processor. The memory is configured to store program instructions, and the processor is configured to execute the program instructions to perform one or more processes which are described further below.)

Re Claim 6; Kim in view Ichikawa disclose power receiving pad disposed at vehicular body in an accommodation position 
Kim does not disclose in the event of a breakdown of the control actuator system, the receiving coil is lifted into an inoperative position in a further method step (D). 
 	However breakdown of the control actuator system, the receiving coil is lifted into an inoperative position in a further method step.


Re Claim 9; Kim discloses the positioning of the receiving coil is dependent on a driving speed of the vehicle (it’s implicit that the receiving pad is positioned dependent on the driving speed of the vehicle for safety reasons)

Re Claim 10; Kim discloses characterized in that the position of the receiving coil 11 is dependent on a response time of the control actuator system (The receiver coil is perfectly matched with the transmitter coil because the response time of the control system was matched with the entire system).

Re Claim 14; Kim discloses positioning the receiving coil includes lowering the receiving coil relative to a vehicle height (Par. 0041).

Re Claims 15; Tseng discloses characterized in that the vehicle has at least one sensor (13), wherein the method includes using the sensor (camera 306) as the vehicle is driving to detect an unevenness or obstacle (snow, dirt etc.) on the underlying surface (14), and lifting the receiving coil (11) vertically away from the underlying surface (14) in response to detection of the unevenness or obstacle (snow, dirt etc.). (Col. 5 line 10-67)

Re Claims 16; Tseng discloses wherein the method includes lowering the receiving coil (11) after passing the unevenness or obstacle (23), wherein lifting the receiving coil (11) includes increasing the distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11), and wherein lowering the receiving coil (11) includes decreasing the distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11), and wherein lowering the receiving coil (11) includes lowering the receiving coil (11) until the resultant distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) corresponds to the minimum air gap (16).(Col 3 line 20-30 Col. 5 line 10-67)
Re Claim 19; Kim discloses wherein the step of moving includes moving the receiving coil (11) linearly. (Par. 0040)

Re Claim 21; Kim discloses wherein the moving occurs such that the resultant distance between the transmitting coil (10) and the receiving coil (11) corresponds to the minimum air gap (16) in the third method step (C). (Par. 0042-45, Fig. 1).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tseng and further in view of Nakagawa et al (US 2015/0042271)

Re Claims 3; Kim discloses a vehicle as discussed in claim 1. 
Kim does not disclose the vehicle has at least one sensor, wherein the measured distance is ascertained by means of the sensor and characterized in that the sensor is a radar sensor. 

Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have measured the distant with the radar in order to effectively transfer power to the load. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tseng and further in view of Ichikawa et al. (US 20160114687)

Re Claim 7; Kim discloses controlling the receiver with a controller. 
Kim does not disclose the details of the receiver to include lifted into the inoperative position by springs.
However Ichikawa discloses characterized in that the receiving coil (11) is lifted into the inoperative position by springs (Par. 0326). 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used springs to lift the receiving coils into an inoperative position because springs are the conventional approach of raising or lowing mechanical object.  


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0046197) in view of Ichikawa et al. (US 2016/0114687)


Re Claim 22; Kim discloses a method for inductive energy transmission from a transmitting coil (transmitting pad) to a receiving coil (receiving pad) which is at a distance from the transmitting coil (transmitting pad), wherein the receiving coil (receiving pad) is arranged in a vehicle (not shown) which is stationary on an underlying surface, that the method comprising (Par. 0039)
ascertaining a measured distance (calculate longitudinal/transversal gradient information) between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) in a first method step (A), (Par. 0040, Fig. 1 The controller of the receiving pad may calculate longitudinal/transversal gradient information of the vehicle based on the transmitted sensing value (S109). The controller of the receiving pad determines whether the calculated longitudinal/transversal gradient of the vehicle is larger than a preset longitudinal/transversal gradient (S111).).
calculating, from the measured distance (calculate longitudinal/transversal gradient information), a minimum air gap (required height) between the transmitting coil and the receiving coil (11) in a second method step (B), (Par. 0041, Fig. 1).
and moving the receiving coil (receiving pad) vertically towards the transmitting coil and/or underlying surface  to change a vertical position of the receiving coil (receiving pad), wherein the moving occurs via at least one of a control actuator system (17) in the vehicle (not shown) in the vehicle (not shown), wherein the moving occurs such that a resultant distance between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) corresponds to the minimum air gap (required height) in a third method step (C).(Par. 0042-45, Fig. 1).
adjust the height and/or gradient of the receiving pad or that of the transmitting pad based on the calculated longitudinal/transversal gradient and the pre-stored information.
Kim does not disclose lifting the receiving coil into an inoperative position in a further method step D such that the receiver coil is spaced away from the transmitting coil and/or underlying surface by more than the minimum air gap.
However Ichikawa discloses lifting the receiving coil into an inoperative position in a further method step D such that the receiver coil is spaced away from the transmitting coil and/or underlying surface by more than the minimum air gap (Par. 0333-0036). 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have lifted the receiving coil into an inoperative position when not needed motivated by the desire to protect the receiver from damages when driving in a situation that the coil accidentally come into contact with a foreign object. 

Re Claim 23; the combination of Kim in view of Ichikawa discloses wherein lifting the receiving coil to the inoperative position occurs and wherein the receiving coil is lifted linearly into the inoperative position by a spring. (Par.0326, 0333-0336,55)
The combination of Kim in view of Ichikawa does not disclose in the breakdown of the control actuator system. 
However electronic devices are known to experience breakdowns and breakdown of the control actuator system was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have lifted receiving coil into an inoperative position when . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
05/11/2021
Primary Examiner, Art Unit 2836